Order, Supreme Court, New York County (Louis B. York, J.), entered February 20, 2008, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant leased commercial property from Battery Park City. Defendant owed no duty to plaintiff to maintain the area outside the boundaries described in the lease. Absent evidence that defendant occupied, controlled or was responsible for maintaining the area where plaintiff fell, it cannot be liable for plaintiffs injuries (see Richardson v Lenox Terrace Dev. Assoc., 41 AD3d 108, 109 [2007]; Gibbs v Port Auth. of N.Y., 17 AD3d 252, 254 [2005]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Mazzarelli, J.E, Catterson, McGuire, Acosta and Renwick, JJ.